                Case 2:20-cv-01344-TSZ Document 26 Filed 04/09/21 Page 1 of 3




 1

 2

 3
                            UNITED STATES DISTRICT COURT
 4                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 5
       OMEGA PATENTS, LLC,
 6
                             Plaintiff,
 7                                                      C20-1344 TSZ
           v.
 8                                                      MINUTE ORDER
       FIRSTECH, LLC,
 9
                             Defendant.
10
          The following Minute Order is made by direction of the Court, the Honorable
11
     Thomas S. Zilly, United States District Judge:
12           (1)    On April 7, 2021, the parties filed a joint motion, docket no. 25, indicating
     that the Minute Order entered on February 10, 2021, docket no. 21, omitted a deadline for
13   the parties to exchange lists of claim terms they seek to have the Court construe. The
     Court does not ordinarily set this deadline, instead relying on counsel to cooperate to
14   provide each other the information necessary to timely exchange preliminary proposed
     constructions of disputed claim terms. The problem in this instance was not the omission
15   of a deadline, but rather a miscalculation of the deadline for exchanging preliminary
     proposed constructions of disputed claim terms, which should have been May 17, 2021,
16   instead of April 12, 2021. As a result of this scheduling error, the parties have requested
     a new trial date in July 2022, which the Court cannot accommodate. The Court will
17   therefore further continue the trial date, and the parties’ joint motion, docket no. 25, is
     hereby GRANTED as follows:
18
      JURY TRIAL DATE (5 days)                                          September 26, 2022
19
      Parties to exchange preliminary proposed constructions of         May 17, 2021
20       disputed claim terms and provide lists of proposed
         extrinsic evidence
21
      Joint Claim Chart and Prehearing Statement due                    July 30, 2021
22

23

     MINUTE ORDER - 1
                 Case 2:20-cv-01344-TSZ Document 26 Filed 04/09/21 Page 2 of 3




 1
         Parties to disclose reports from expert witnesses, if any,            July 30, 2021
 2          regarding Markman issues

 3       Parties to disclose rebuttal expert reports, if any,                  August 30, 2021
            regarding Markman issues
 4       Deadline for completion of claim construction discovery               September 20, 2021
            and for amending pleadings
 5
         Opening claim construction briefs filed by                            September 30, 2021
 6         (and noted for the date that the responsive claim
           construction briefs are due)
 7
         Responsive claim construction briefs filed by                         October 15, 2021
 8
                      If a claim construction (Markman) hearing is necessary,
 9                    one will be set upon at least 20 days’ notice to the parties.

10       Reports from expert witnesses under FRCP 26(a)(2) due                 December 31, 2021

         Rebuttal expert reports due                                           January 31, 2022
11
         All discovery motions must be filed by                                February 10, 2022
12          (and noted on the motion calendar no later than
            the third Friday thereafter)
13
         Discovery completed by                                                April 4, 2022
14
         All dispositive motions must be filed by                              May 5, 2022
15          (and noted on the motion calendar no later than
            the fourth Friday thereafter; see LCR 7(d))
16
         All motions related to expert witnesses filed by                      May 12, 2022
17          (and noted on the motion calendar no later than
            the third Friday thereafter; see LCR 7(d))
18
         Mediation per LCR 39.1(c) 1 to be held no later than                  June 10, 2022
19       All motions in limine must be filed by                                August 25, 2022
            (and noted on the motion calendar for the Friday
20          before the Pretrial Conference)

21

22   1
         The Court finds this case appropriate for mediation under Local Civil Rule 39.1(c).

23

     MINUTE ORDER - 2
                 Case 2:20-cv-01344-TSZ Document 26 Filed 04/09/21 Page 3 of 3




 1
         Agreed pretrial order due                                            September 9, 2022
 2
         Trial briefs, proposed voir dire questions, proposed jury            September 9, 2022
 3          instructions, and trial exhibits due

         Pretrial Conference at 10:00 a.m. on                                 September 16, 2022
 4
          (2)      The provisions of the Minute Order entered February 10, 2021, docket
 5 no. 21, concerning any alteration of the case schedule and the need for counsel to be
   prepared to commence trial on the date set, the agreed pretrial order 2 and the form of the
 6 exhibit list to be included therein, the numbering of trial exhibits, and immediate
   communication to the Court of any settlement remain in full force and effect.
 7
          (3)      The Clerk is directed to send a copy of this Minute Order to all counsel of
 8 record.

 9             Dated this 8th day of April, 2021.

10
                                                           William M. McCool
11                                                         Clerk

12                                                         s/Gail Glass
                                                           Deputy Clerk
13

14

15

16

17

18

19

20

21
     2
         The agreed pretrial order shall be filed in CM/ECF and shall also be attached (as a Word
22 compatible file) to an e-mail sent to the following address: ZillyOrders@wawd.uscourts.gov.

23

     MINUTE ORDER - 3
